Per Curiam,
This suit was brought to recover a single item of $506.84,. with interest from May 25, 1894, the correctness of which was virtually conceded. The defense consisted of several counterclaims aggregating $3,940, for which amount, less credits of $905.12, including plaintiff’s claim in this action, the defendant, in the outset, claimed a certificate in his favor. During the trial, however, he withdrew by leave of court the last item, $2,000, of his counterclaim. The controversy was thus restricted to the remaining nine items, all of which were disputed, and as to some of them the statute of limitations was pleaded. The testimony was conflicting and presented a case that was clearly for the jury. It was submitted to them with instructions which appear to be substantially correct and adequate, and a verdict in favor of plaintiff for $322.95, was returned. This necessarily implies a finding against the defendant as to the whole of his counterclaim, except the sum of about $230.
An examination of the record, with special reference to the several assignments of error, has failed to convince us that any of the specifications should be sustained. We find no substantial error in any of the rulings complained of. The case depended mainly on questions of fact, which have been determined by the verdict. There is nothing in either of the assignments of error that requires discussion. They are not sustained.
Judgment affirmed.